Citation Nr: 1605852	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-11 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a left fibula fracture.  

2. Entitlement to service connection for a left shoulder scar.  

3. Entitlement to service connection for residuals of a shrapnel burn to the back.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2011 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in December 2015, he withdrew such request and his appeal.  

The Veteran had also initiated an appeal of a denial of service connection for posttraumatic stress disorder (PTSD).  A May 2011 rating decision granted service connection for PTSD, rated 70 percent, effective September 23, 2008.  Consequently, that matter is not before the Board.  


FINDINGS OF FACT

1. In a December 2015 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal seeking service connection for residuals of a left fibula fracture; there is no question of fact or law remaining before the Board on that matter.  

2. In a December 2015 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal seeking service connection for a left shoulder scar; there is no question of fact or law remaining before the Board on that matter.  

3. In a December 2015 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal seeking service connection for residuals of a shrapnel burn to the back; there is no question of fact or law remaining before the Board on that matter.  



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of service connection for residuals of a left fibula fracture have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2. The criteria for withdrawal of the issue of service connection for a left shoulder scar have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

3. The criteria for withdrawal of the issue of service connection for residuals of a shrapnel burn to the back have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

In a December 2015 written statement, the Veteran indicated that he was withdrawing his appeal.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to the matters of service connection for residuals of a left fibula fracture, a left shoulder scar, and residuals of a shrapnel burn to the back, and the Board has no further jurisdiction to consider appeals in the matters.  Accordingly, the appeals with respect to the issues of service connection for residuals of a left fibula fracture, a left shoulder scar, and residuals of a shrapnel burn to the back must be dismissed.  


ORDER

The appeal seeking service connection for residuals of a left fibula fracture is dismissed.  

The appeal seeking service connection for a left shoulder scar is dismissed.  

The appeal seeking service connection for residuals of a shrapnel burn to the back is dismissed.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


